DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-15 and 22-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 11, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
claim 20 recites the broad recitation that the ash content is less than 0.1%, and the claim also recites that it is preferably less than 0.1% and most preferably less than 0.005%, which is the narrower statement of the range/limitation. 
In the present instance, claim 21 recites the broad recitation that the ash content is less than 0.1%, and the claim also recites that the ash content is more preferably less than 0.1% and most preferably less than 0.005% which is the narrower statement of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fong et al (US 2010/0015408) in view of Suzuki et al (US 2011/0300482).

With regards to claim 16, Fong teaches an antimony-free photocurable resin composition (title) that is used for investment casting (0140) that involves producing a pattern forming a pattern (0140) followed by heating the composition to melt the pattern thereby leaving cavity (reading on void) (0140), pouring material into the cavity and soldifing the material by cooling and removing the investment mold to create the casting (0140).  Fong further teaches the composition used to contain an antimony free photoinitiator  (0081) that includes a triarylsulfonium hexafluorophosphate salt (0092) (reading on an initiator that has a PF6- anion).
Fong does not teach the claimed cation compound wherein there are two additional benzyl groups attached.
Suzuki teaches sulfonium salt photosensitive resin composition (title) that has the following structure:

    PNG
    media_image1.png
    180
    271
    media_image1.png
    Greyscale

(0037) wherein

    PNG
    media_image2.png
    173
    276
    media_image2.png
    Greyscale

6- (0090).  Suzuki teaches the motivation for using the above compound to be because it has high photosensitivity to the i-line (0032), it has high compatibility (0033) and has excellent storage stability (0033).  Suzuki and Fong are analogous in the art of photocuring using sulfonium salt initiators.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to us the sulfonium salt of Suzuki in the composition and process of Fong, thereby obtaining the present invention.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fong et al (US 2010/0015408) in view of Suzuki et al (US 2011/0300482) as applied to claim16 above, and further in view of Lawton et al (US 8,871,133).
With regards to claim 17, the disclosure of Fong in view of Suzuki is adequately set forth in paragraph 6 above and is herein incorporated by reference.  
Fong and Suzuki do not teach the addition of the claimed sensitizer.
Lawton teaches a process and composition for a photoimaging (abstract) wherein the composition contains the preferred sensitizer having the following structure:

    PNG
    media_image3.png
    95
    257
    media_image3.png
    Greyscale

(column 13 lines 1-19) wherein

    PNG
    media_image4.png
    62
    271
    media_image4.png
    Greyscale

the motivation for using this compound to be because it has significant light absorption above 400 nm and creates articles with less color (column 13, lines 20-46).  Lawton, Fong, and Suzuki are analogous in the art of curable compositions.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to use the sensitizer of Lawton in the composition of Fong, thereby obtaining the present invention.
With regards to claim 18, Fong teaches the composition to further include a radical photopolymerization initiator that includes hydroxy substituted benzophenone compound (0095).


Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fong et al (US 2010/0015408) in view of Suzuki et al (US 2011/0300482) as applied to claim16 above, and further in view of Lawton et al (US 8,871,133) as applied to claim 18 above, and further in view of Uchida et al (US 2002/0127400).
With regards to claim 19, the disclosure of Fong in view of Suzuki and further in view of Lawton is adequately disclosed in paragraph 7 above and is herein incorporated by reference.
None of the references teach the benzophenone to be one of the claimed compounds.
Uchida teaches a curable resin composition containing a UV absorber (abstract) wherein the UV absorber is a benzophenone absorber that includes 2-hydroxy-4-methoxybenzophenone and 2-hydroxy-4-octoxybenzophenone (0029).  Uchida teaches the motivation for using the above benzophenone compounds to be because it ensures light resistance of cured products (0029).  Uchida, Fong, Suzuki, and Lawton are analogous in curable compositions.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to use the absorber of Uchida in the composition of Fong, thereby obtaining the present invention.
With regards to claims 20 and 21, Fong teaches the ash content of the composition to be less than 0.05% (0126)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/           Primary Examiner, Art Unit 1763